Name: 90/516/EEC: Commission Decision of 8 October 1990 amending Decision 89/3/EEC in regard to health protection measures in connection with imports of certain fresh meat from the state of minas gerais, Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  America;  health;  trade;  animal product;  means of agricultural production
 Date Published: 1990-10-18

 Avis juridique important|31990D051690/516/EEC: Commission Decision of 8 October 1990 amending Decision 89/3/EEC in regard to health protection measures in connection with imports of certain fresh meat from the state of minas gerais, Brazil Official Journal L 286 , 18/10/1990 P. 0040 - 0040 Finnish special edition: Chapter 3 Volume 34 P. 0197 Swedish special edition: Chapter 3 Volume 34 P. 0197 *****COMMISSION DECISION of 8 October 1990 amending Decision 89/3/EEC in regard to health protection measures in connection with imports of certain fresh meat from the State of Minas Gerais, Brazil (90/516/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 90/423/EEC (2), and in particular Article 16 thereof, Whereas the requirements as regards animal health conditions and veterinary certification for imports of fresh meat from Brazil are laid down in Commission Decision 86/195/EEC (3), as amended by Decision 87/455/EEC (4), with particular reference to the situation of foot-and-mouth disease obtaining in Brazil at that time; Whereas this situation led to the adoption by Decision 89/3/EEC (5) of health protection measures in connection with imports of certain fresh meat from Brazil which will apply from 1 March 1989; Whereas the last on-the-spot check by Community inspectors showed that the situation in the State of Minas Gerais had improved; Whereas Decision 89/3/EEC should therefore be amended so that Member States can again authorize importation of fresh meat of bovine animals from the State of Minas Gerais; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The reference to the State of Minas Gerais in Article 1 of Decision 89/3/EEC is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 224, 18. 8. 1990, p. 13. (3) OJ No L 142, 28. 5. 1986, p. 51. (4) OJ No L 244, 28. 8. 1987, p. 38. (5) OJ No L 5, 7. 1. 1989, p. 32.